Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/21 and 10/04/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.

Drawings
The drawings are objected to because of the lack of details shown in Figure 4. The boxes within Figure 4 should be labeled to provide readers that ability to quickly ascertain the purpose of the disclosed invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites “wherein the trainable, data-based control signal model is configured to determine the modified control signal profile based on at least one of: at least one operating variable of at least one of the electronic converter and the technical apparatus, the at least one operating variable affecting a operation of the technical apparatus, the at least one operating variable comprising at least one of (i) a thermal resistance of an overall construction, (ii) a variance of the thermal resistance, (iii) a capacitance of a smoothing capacitor that is coupled to an electronic component, and (iv) a variance of the capacitance; at least one operating property of at least one of the electronic converter and the technical apparatus; at least one system property of at least one of the electronic converter and the technical apparatus; and at least one system variable of the technical apparatus.” This claim is confusing and fails to clearly point out what the Applicant regards as the invention. There seems to be multiple options and situations being claimed in claim 2 and it is unclear where the initial “at least one of” begins and where the second “at least one of” begins and which choices are restricted to which clause. The language of this claim needs to be made clearer and more concise. For examination purposes the Examiner has taken the interpretation that initially one of these elements must meet the claims: (1)“at least one operating variable of at least one of the electronic converter and the technical apparatus”, (2)“at least one operating property of at least one of the electronic converter and the technical apparatus”, (3)“at least one system property of at least one of the electronic converter and the technical apparatus” and (4)“at least one system variable of the technical apparatus”. If the first option is being met by the prior art then the secondary choices of one of the following must be met “the at least one operating variable comprising at least one of (i) a thermal resistance of an overall construction, (ii) a variance of the thermal resistance, (iii) a capacitance of a smoothing capacitor that is coupled to an electronic component, and (iv) a variance of the capacitance”. 

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwabe (US 2022/0083114).
Regarding claim 1, Schwabe teaches a method (Figure 13; Abstract) for operating a technical apparatus (Figure 2) having an electronic converter (Figure 2 Component 100) that is controlled by at least one control signal (Figure 2 Component Control Signal), the method comprising: providing a control signal profile of the at least one control signal with which the electronic converter is to be operated (Figure 2 Component Vout going into Component ML-based error prediction); predicting a predicted control signal profile based on the provided control signal profile (Figure 2 Component ML-based error prediction is seen in further detail in Figures 3 and 5; Figure 3 shows that Component 310 receives Vout and outputs Vml which is a predicted control signal profile), the predicted control signal profile being a predicted future profile of the at least one control signal (Figure 5 shows the details of Component 310 found in Figure 3; Figure 5 Component Vml is a predicted future profile of Component Vout seen by the ADC and the voltage predictor component; Paragraph 0043); obtaining a modified control signal profile (Figure 3 Component Verr) of the at least one control signal by modifying the provided control signal profile using a trainable, data-based control signal model (Figure 3 Component 320; Paragraph 0014 and Paragraphs 0044-0047), the trainable, data-based control signal model being trained to determine the modified control signal profile based on the provided control signal profile and the predicted control signal profile (Paragraph 0014 and Paragraphs 0044-0047); and operating the electronic converter using the modified control signal profile (Figure 3 Component Vpred helps determine the value of Verr which as seen in Figure 2 is used in turn to generate the control signal to control Component 100) .

Regarding claim 2, (See 112(b) Rejection for interpretation) Schwabe teaches all the limitations of claim 1. Schwabe further teaches wherein the trainable, data-based control signal model is configured to determine the modified control signal profile based on at least one of: at least one operating variable of at least one of the electronic converter and the technical apparatus, the at least one operating variable affecting a operation of the technical apparatus, the at least one operating variable comprising at least one of (i) a thermal resistance of an overall construction, (ii) a variance of the thermal resistance, (iii) a capacitance of a smoothing capacitor that is coupled to an electronic component, and (iv) a variance of the capacitance; at least one operating property of at least one of the electronic converter and the technical apparatus; at least one system property of at least one of the electronic converter and the technical apparatus; and at least one system variable of the technical apparatus (Figure 2 Component Vout is a system variable of the technical apparatus).

Regarding claim 3, Schwabe teaches all the limitations of claim 1. Schwabe further teaches wherein the trainable, data-based control signal model is configured as a trainable, data-based artificial neural network (Paragraph 0044 “The ML-based prediction may be generated using a neural network”).

Regarding claim 4, Schwabe teaches all the limitations of claim 1. Schwabe further teaches wherein at least one of: the provided control signal profile is one of parameterized and defined for operating the electronic converter (Figure 2 Component Vout; Figure 5 Component Vout is used and parameterized and is used to operate Component 100); the predicted control signal profile is one of parameterized and defined by control signal parameters (Figure 5 Component Vml is parameterized and defined by the output of Component ADC); and the modified control signal profile is one of parameterized and defined by modified control signal parameters (Figure 3 Component Verr is parameterized and defined by Component 320 and its parameters as well as Component Vpred and Vtarget).
Regarding claim 5, Schwabe teaches all the limitations of claim 4. Schwabe further teaches parameterizing at least one of the provided control signal profile and the modified control signal profile with time segments and one of (i) voltage values assigned to the time segments and (ii) current values assigned to the time segments (Figure 5 Component Vout is parameterized with time segments; Paragraph 0020 “FIG. 5 illustrates details of a machine-learning-based prediction circuit using time series samples”; Paragraph 0043).

Regarding claim 6, Schwabe teaches all the limitations of claim 4. Schwabe further teaches parameterizing at least one of the provided control signal profile and the modified control signal profile with at least one parameter of a periodic actuation, the at least one parameter including at least one of (i) a cycle frequency of a frequency modulation, (ii) a cycle frequency of a pulse-width modulation, (iii) a modulation depth, (iv) a duty ratio, (v) a pulse duration, and (vi) a pulse shape (Figure 2 Component Vout is produced through a PWM signal).

Regarding claim 7, Schwabe teaches all the limitations of claim 1. Schwabe further teaches the predicting the predicted control signal profile further comprising: predicting the predicted control signal profile using a data-based prediction model that is trained to ascertain the predicted control signal profile based on the provided control signal profile, the data-based prediction model being one of (i) a recurrent neural network, (ii) a state-space model, (iii) a Sequence2Sequence model and (ii) a NARXGP model (Paragraph 0044 “The ML-based prediction may be generated using a neural network”; Paragraph 0049 “Recurrent neural networks, where connections between nodes form a directed graph along a temporal sequence, may be used in some implementations of the power conversion regulator circuits described herein. FIG. 8 shows an unfolded basic recurrent neural network”).

Regarding claim 8, Schwabe teaches all the limitations of claim 1. Schwabe further teaches the obtaining the modified control signal profile (Figure 3 Component Verr) further comprising: modifying the provided control signal profile using the trainable, data-based control signal model based on (i) the provided control signal profile (Figure 3 Component Vout), (ii) the predicted control signal profile (Figure 3 Component Vout), and (iii) at least one operating variable of the technical apparatus that indicates a state of the technical apparatus to be controlled depending on the predicted control signal profile (Figure 3 Component Vtarget).

Regarding claim 9, Schwabe teaches a method (Figure 13; Abstract) for training a control signal model (Figure 2 Component Control Signal) that determines, based on a provided control signal profile (Figure 2 Component Vout going into Component ML-based error prediction) and a predicted control signal profile (Figure 2 Component ML-based error prediction is seen in further detail in Figures 3 and 5; Figure 3 shows that Component 310 receives Vout and outputs Vml which is a predicted control signal profile), a modified control signal profile (Figure 3 Component Verr) for operating an electronic converter (Figure 2 Component 100) of a technical apparatus (Figure 2), the method comprising: providing training data sets that each comprise (i) the provided control signal profile with which the electronic converter is to be operated and (ii) the predicted control signal profile (Paragraph 0014 and Paragraphs 0044-0047); and training the control signal model depending on a loss function, such that the provided control signal profile and the predicted control signal profile are mapped onto the modified control signal profile (Paragraph 0014 and Paragraphs 0044-0047; Paragraphs 0013-0014), wherein the loss function depends on at least one behavior measure of the technical apparatus when operating the electronic converter with the modified control signal profile (Figure 2 Component Vtarget; Figure 3 Component Vtarget).

Regarding claim 10, Schwabe teaches all the limitations of claim 9. Schwabe further teaches wherein the at least one behavior measure characterizes a property of the technical apparatus depending on at least one behavior variable that indicates a behavior of an electronic circuit of the technical apparatus depending on the modified control signal profile, the method further comprising: determining the at least one behavior measure according to a predefined cost function that is configured to evaluate behavior variables (Figure 3 Component Vtarget; Figure 3 Component Verr is the difference between the predicted and the target).

Regarding claim 11, Schwabe teaches all the limitations of claim 10. Schwabe further teaches ascertaining the at least one behavior variable using at least one of (i) a measurement and (ii) a circuit simulation (Paragraph 0043).

Regarding claim 12, Schwabe teaches all the limitations of claim 10. Schwabe further teaches wherein the predefined cost function maps a plurality of behavior variables onto the at least one behavior measure and is differentiable, the training further comprising: training the control signal model using a gradient-based training process and depending on the loss function (Figure 7; Paragraph 0062 “A regulating power converter like that shown in FIG. 12 can be trained by connecting it to a variable test load and executing a reinforcement-learning algorithm that defines biases and weights for the artificial neural network, in response to the varying load conditions provided by the variable test load”).

Regarding claim 13, Schwabe teaches all the limitations of claim 10. Schwabe further teaches wherein the at least one behavior variable indicates a performance capability of the technical apparatus when driven by the modified control signal profile, the at least one behavior variable indicating at least one of (i) a power loss, (ii) a measure of disturbance, (iii) a measure relating to an occurrence of oscillations, (iv) a measure relating to an occurrence of overshoots, (v) a thermal stress on the technical apparatus, (vi) a measure of stress affecting a service life of the converter component of the electronic converter, and (vii) a measure of stress affecting a service life of the technical apparatus (Figure 3 Component Vtarget is the target that is to be attained by the system; Paragraph 0030 indicates that the system is configured to reduce overshoots; If the Verr is continuously high it is inherently known that the system is not operating normally; Paragraph 0062 highlights that a test load can be connected to determine this).

Regarding claim 14, Schwabe teaches all the limitations of claim 1. Schwabe further teaches wherein a device is configured to carry out the (i) providing the control signal profile, (ii) the predicting the predicted control signal profile, (iii) the obtaining the modified control signal profile, and (iv) the operating the electronic converter (Figure 2 has been annotated below as Figure 2A to properly point out the control element; Figure 2A Component RC is the device configured to perform all the functions).

    PNG
    media_image1.png
    316
    666
    media_image1.png
    Greyscale


Regarding claim 15, Schwabe teaches all the limitations of claim 9. Schwabe further teaches wherein a device is configured to carry out the (i) providing the training data sets and (ii) the training the control signal model (Figure 2 has been annotated below as Figure 2A to properly point out the control element; Figure 2A Component RC is the device configured to perform all the functions; Paragraph 0062).

Regarding claim 16, Schwabe teaches an electronic system comprising: a technical apparatus (Figure 2) having a converter component of an electronic converter (Figure 2 Component 1220), the electronic converter being controlled by at least one control signal (Figure 2 Component Control Signal); and a device (Figure 2A above; Figure 2A Component RC) configured to (i) provide a control signal profile of the at least one control signal with which the electronic converter is to be operated (Figure 2 Component Vout going into Component ML-based error prediction), (ii) predict a predicted control signal profile based on the provided control signal profile (Figure 2 Component ML-based error prediction is seen in further detail in Figures 3 and 5; Figure 3 shows that Component 310 receives Vout and outputs Vml which is a predicted control signal profile), the predicted control signal profile being a predicted future profile of the at least one control signal (Figure 5 shows the details of Component 310 found in Figure 3; Figure 5 Component Vml is a predicted future profile of Component Vout seen by the ADC and the voltage predictor component; Paragraph 0043), (iii) obtain a modified control signal profile of the at least one control signal (Figure 3 Component Ver) by modifying the provided control signal profile using a trainable, data-based control signal model (Figure 3 Component 320; Paragraph 0014 and Paragraphs 0044-0047), the trainable, data-based control signal model being trained to determine the modified control signal profile based on the provided control signal profile and the predicted control signal profile (Paragraph 0014 and Paragraphs 0044-0047), and (iv) operate the electronic converter using the modified control signal profile (Figure 3 Component Vpred helps determine the value of Verr which as seen in Figure 2 is used in turn to generate the control signal to control Component 100).

Regarding claim 17, Schwabe teaches all the limitations of claim 1. Schwabe further teaches wherein a computer executes commands of a computer program to carry out the method (Figure 2A Component RC shown above predicts Component Vpred seen in Figure 3 using a data based artificial neural network algorithm indicating a processor computing unit is present; Figure 13 Component 1310; Figure 13 Component 1330 “execute reinforcement-learning algorithm” further points out that a computer program is stored and run through the processor).

Regarding claim 18, Schwabe teaches all the limitations of claim 17. Schwabe further teaches wherein the computer program is stored on a non- transitory machine-readable storage medium (Figure 2A Component RC shown above predicts Component Vpred seen in Figure 3 using a data based artificial neural network algorithm indicating a processor computing unit is present; Figure 13 Component 1310; Figure 13 Component 1330 “execute reinforcement-learning algorithm” further points out that a computer program is stored and run through the processor).

Regarding claim 19, Schwabe teaches all the limitations of claim 3. Schwabe further teaches wherein the trainable, data-based artificial neural network is one of a multi-layer perceptron and a recursive neural network (Paragraph 0044 “The ML-based prediction may be generated using a neural network”; Paragraph 0049 “Recurrent neural networks, where connections between nodes form a directed graph along a temporal sequence, may be used in some implementations of the power conversion regulator circuits described herein. FIG. 8 shows an unfolded basic recurrent neural network”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         


	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839